Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 11/9/20 has been entered.  Claims 1, 2, and 5-9 are pending.

Rejections


1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2002/0123562 Stender et al. in view of US Pat. Application Publication No. 2013/0338330 Nakagawa et al. with US Pat. Application Publication No. 2012/0305295 Kimura et al. being cited as evidence of the identity of Desmodur W, US Pat. Application Publication No. 2015/0246998 Matner et al. being cited as evidence of the identity of Desmophen VP LS 2328 and the identity of Desmodur N 3600, US Pat. Application Publication No. 2011/0133598 Jenninger et al. being cited as evidence of the identity of Desmodur N 3300, US Pat. No. 6534128 Carlson et al. being cited as evidence of the structures of isocyanurates, and US Pat. No. 5656677 Jourquin et al. being cited as evidence that .

Kimura, paragraph [0244] describes Desmodur W as being “methylenebis(4-cyclohexyl isocyanate)”.

Matner, paragraph [0064] describes Desmophen VP LS 2328 as a linear (F=2), short-chain polyester polyol with 7.95% hydroxyl content.

          Matner, paragraph [0055] describes Desmodur N 3600 as being an HDI trimer having an isocyanate functionality of > 3 and 23.0% by weight of NCO groups.  The examiner notes that the NCO functionality of more than 3 necessitates the presence of polyisocyanates having more than 3 NCO groups mathematically.  It is clear from the discussion of the isocyanurate oligomers of Carlson, column 9, lines 18-30 that the “trimers” include pentamers, which have 4 NCO groups, and higher oligomeric isocyanurates of hexamethylene diisocyanate.

         Jenninger, paragraph [0074] describes Desmodur N 3300 as being trifunctional isocyanurate based on hexamethylene diisocyanate having an isocyanate content of 21.8%.  The isocyanate content percentage only makes sense as being by weight in this context.

       Pure trimer isocyanurate of hexamethylene diisocyanate has an NCO content of 25% by mass (126/504 *100% = 25 mass %) and has 3 NCO groups.  It is clear that the different 

     Carlson, column 8, line 64 to column 9, line 30 describes isocyanurate triisocyanates, including those of hexamethylene diisocyanate.  Carlson, column 9, lines 18-25 describes the presence of oligomeric species within the discussed isocyanurates.  The isomeric species are those in which one of the NCO groups of the isocyanurate forms another isocyanurate ring with other isocyanates to give isocyanurates with 2 or more isocyanurate rings.  This accounts for isocyanurates which have more than 3 NCO groups.
     Carlson, column 9, lines about 20 and 29-30 mentions Desmodur N 3300 and Desmodur N 3600 as being such isocyanurates of hexamethylene diisocyanate.  It is clear from Carlson, column 8, line 64 to column 9, line 30 that the Desmodur N 3600 HDI trimer discussed by Matner is an HDI isocyanurate.  The examiner notes that it is common to reference isocyanurates as trimers.  Technically “trimer” means there are three monomers in the oligomer.  One may form other trimers than isocyanurates.  Isocyanurates need not be trimers as is seen in the above discussed description of the oligomeric isocyanurates in Carlson.

Jourquin, column 7, lines 39-44 shows that polytetrahydrofuran with 2 OH groups is polytetramethylene ether glycol.


       Stender discloses coating a polyurethane gel with a polyurethane coating.  The exemplified aliphatic polyisocyanates Desmodur N 3300 and Desmodur N 3600 of Stender, paragraph [0173] 

     The polyurethane gel of Stender may be made with polyisocyanate having more than 2 NCO groups, noting Stender, paragraphs [0061]-[0063], [0070]-[0072], [0078], noting that the OH number of 20 and the number average molecular weight of 1000 gives OH functionality = (OH No. * Mn/(56.1 g KOH/g polymer * 1000 mg/g) =20000/56100 = 0.357 OH groups to 12000*112/56100 =  23.96 OH groups for the Mn=12000 and the OH No. = 112, which encompasses 3 or less OH groups.  The amounts of OH groups which are less than 1 necessitates that monol is present, which falls within the scope of the instant claim 7.  The lower product of NCO functionality times OH functionality of 5.2 also includes OH functionalities of less than 3 for higher NCO functional polyisocyanates.  Stender, paragraph [0080], the lower OH contents of the polyol includes polyols with 3 or less OH groups on average.  The exemplified polyols for making the polyurethane gel include polyols having preferably 2 to 3 OH groups, noting Stender, paragraphs [0135], [0140], and [0145].
See Stender, paragraphs [0161], [0162], [0163], and [0164], particularly noting the preferred isocyanurates therein coupled with the isocyanate contents of paragraph [0078], required by the lower products of the NCO functionality and the OH functionality.  The isocyanurates of Stender, paragraphs [0161], [0162], and [0164] encompass the polyisocyanates having an average functionality of more than 2.0 of the instant claims though the instantly 
Where the preferred diols of Stender, noted in Stender, paragraphs [0135], [0140], and [0145], are used, the above noted product of NCO functionality times OH functionality of 5.2 or more requires polyisocyanates having an average functionality of more than 2.0.  Stender therefore encompasses the instantly claimed polyurethane gel layer.
Stender, paragraphs [0074]-[0077] and [0080] discloses polyurethane topcoats from polyols having and OH content of 0-25 wt%, which encompasses the instantly claimed bifunctional active hydrogen compound.  The Desmophen VP LS 2328 of Stender, paragraph [0148] has two OH groups according to Matner’s definition thereof at paragraph [0064] of Matner, noting “(F=2)”.  Stender therefore clearly encompasses using diols in their polyurethane coatings.  Stender, paragraph [0179] discloses using the polyisocyanates described above for the polyurethane primer, e.g. at Stender, paragraphs [0161], [0162], [0163], and [0164], which includes the diisocyanates therein, which fall within the scope of the instantly claimed aliphatic or alicyclic diisocyanates.  The alicyclic diisocyanates fall within the scope of the instant claim 5.  The exemplified Desmodur W of Stender, paragraph [0177] is described by Kimura, paragraph [0244] as “methylenebis(4-cyclohexyl isocyanate)” which falls within the scope of the instant claim 6.
     The lower end of the coating thicknesses of Stender, paragraph [0091] fall within the scope of the instant claim 8.
     

         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to coat the instantly claimed polyurethane gels with the instantly claimed polyurethane coat layer because Stender encompasses coating polyurethane gels with polyurethane topcoats which encompass the instantly claimed polyurethane coat layer, as discussed above, and the use of the polyurethane gels of Stender, which fall within the scope of the instantly claimed polyurethane gel layer, and the polyurethane topcoats of Stender, which fall within the scope of the instantly claimed polyurethane coat layer, would have been expected to give the coated polyurethane gels of Stender having the properties of the coated polyurethane gels of Stender, including those properties explicitly discussed by Stender, including at Stender, paragraphs [0027], [0028], [0029], [0030], [0032], [0033], [0034], [0035], and [0036]-[0041], and those properties inherent to the coated polyurethane gels of Stender.  The choice of aliphatic/alicyclic polyisocyanates from those of Stender would have been expected to give polyurethanes which are more resistant to yellowing than are polyurethanes made with aromatic polyisocyanates, noting Stender, paragraph [0170], particularly the discussion regarding light-fastness.

Stender does not disclose the isocyanurate derivative of pentamethylene diisocyanate of the instant claims as the polyisocyanate used to make their polyurethane gel.



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use polytetramethylene ether glycol as the polyol for making the gel-like primer of Stender because Stender, paragraph [0135] discloses using polyhydroxy polyethers as the polyols therein, Stender, paragraph [0140] discloses using polytetrafuran initiated with water which is polytetramethylene ether glycol, and this polyol would have been expected to contribute the properties polytetrahydrofuran normally gives to polyurethanes.  It is noted that Jourquin, column 7, lines 39-44 shows that polytetrahydrofuran with 2 OH groups is polytetramethylene ether glycol.

3.     Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2002/0123562 Stender et al. in view of US Pat. Application Publication No. 2013/0338330 Nakagawa et al. with US Pat. Application Publication No. 2012/0305295 Kimura et al. being cited as evidence of the identity of Desmodur W, US Pat. Application Publication No. 2015/0246998 Matner et al. being cited as evidence of the identity of Desmophen VP LS 2328 and the identity of Desmodur N 3600, US Pat. Application Publication No. 2011/0133598 Jenninger et al. being cited as evidence of the identity of Desmodur N 3300, and US Pat. No. 6534128 Carlson et al. being cited as evidence of the structures of isocyanurates, as applied to claims 1-2 and 5-8 in paragraph 2 above, further in view of US Pat. Application Publication No. 2003/0162933 Hippold et al.



           Stender does not disclose the method of the instant claim 9.
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the polyurethane gel of Stender coated according to the instant claim 9 because Stender encompasses reacting polyisocyanate prepolymer with polyol to make their topcoat at paragraph [0161], noting the polyisocyanates containing urethane groups therein, Stender, paragraph [0179] references the polyisocyanates of Stender, paragraph [0161], Hippold, paragraphs [0034], [0035], [0042], [0046], and [0047] disclose making polyurethane prepolymers, which are the reaction of NCO reactive polymer and stoichiometric excess of monomeric diisocyanate, to avoid the use of volatile, health-endangering monomeric diisocyanates (Hippold, paragraph [0035]) and then reacting this prepolymer with NCO reactive polymer to give coatings, noting Hippold, paragraphs [0037], [0046], and [0047], and making the polyurethane topcoat of Stender by reacting some diol with excess diisocyanate to form prepolymer and subsequently reacting this prepolymer with the remaining diol is suggested by Hippold, as discussed above, and would have been expected to give coatings with good qualities, noting Hippold, paragraph [0035], while minimizing exposure to harmful monomeric diisocyanates, as taught by Hippold.

Response to Applicant’s Arguments



       In their response of 7/20/20:

       The applicant argues “As has been shown also in the previous response to the previous Office action dated May 30, 2019, the advantageous effects are shown by the comparison between Example 1 using an isocyanurate derivative of pentamethylene diisocyanate and Example 13 using a trimer of HDI (an isocyanurate derivative of hexamethylenediisocyanate). To be specific, with reference to Table 1 and Table 2 of the present application, Example 1 using an isocyanurate derivative of pentamethylene diisocyanate is more excellent in appearance evaluation and texture evaluation than Example 13 using a trimer of HDI.”  The applicant’s arguments directed to trimers of the diisocyanates are not commensurate in scope with the instant claims.  The instant claims recite “isocyanurate derivative of pentamethylene diisocyanate”.  The instant claim 2 recites an average functionality of more than 2.5 to 4.0.  It is noted that isocyanurate trimers of diisocyanates have 3 isocyanate groups.  Therefore, the instant claims are clearly not limited to the trimers of pentamethylene diisocyanate.  The instant claims encompass equal molar amounts of trimeric isocyanurate and three isocyanurate ring isocyanurate having 5 NCO groups which gives an average of 4.0 NCO groups.  The instant claims encompass equal molar amounts of monomeric diisocyanate and isocyanurate trimer to give an average of 2.5 NCO groups.  It is noted that these various isocyanurate mixtures give widely varying crosslinking densities and inflexible ring contents to give widely varied degrees of flexibility or rigidity in the final products.  Note the 

     It is particularly noted that Example 1 of the instant specification is limited to one particularly polyurethane resin solution (G) of Production Example 10.  The instant claims are not limited to the polyurethane resin solution (G) of Production Example 10.  Example 1 of the instant specification is limited to the polytetramethylene ether glycol used therein.  The instant claims are not limited to the exemplified polytetramethylene ether glycol.  It cannot be determined that the same results occur for the other gel layers and coat layers encompassed by the instant claims which use different polyols, different polyol to polyisocyanate ratios, and which do not possess the additional ingredients of the examples.  The argued examples are not commensurate in scope with the instant claims.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

     It is clear from Table 1, Example 1 that the pentamethylene diisocyanate isocyanurate has an NCO functionality of 3.1.  It is used in an amount of 0.49 NCO per 1 OH group (taken as NCO group/1 OH group according to the instant specification, page 55, first line).

     It is clear from Table 2, Example 13 that the hexamethylene diisocyanate isocyanurate has an NCO functionality of 3.4.  This difference alone makes the comparison insufficient to establish 

Furthermore, the different functionalities imply different amounts of monomeric diisocyanate, isocyanurate trimer, isocyanurate pentamer, and higher isocyanurate oligomers.  These differences might give the different properties as well rather than going from an isocyanurate of hexamethylene diisocyanate to the isocyanurate of pentamethylene diisocyanate.  

The applicant’s arguments as to what is required by the argued Example 1 and Example 13 are noted.  However, these arguments do not address the difference in the isocyanurates of the argued Example 1 and Example 13 noted above.

     The argued Example 1 and Example 13 of the instant specification are therefore not proper comparisons and do not establish unexpected results stemming from the use of the instantly claimed pentamethylene diisocyanate isocyanurate in place of the prior art hexamethylene diisocyanate isocyanurates for the reasons noted above.

     The applicant argues “Specifically, paragraph [0107] describes that “when pentamethylene diisocyanate is used as the aliphatic polyisocyanate, compared with the case where hexamethylenediisocyanate is used, the aliphatic polyisocyanate derivative has a high isocyanate group concentration, and therefore even if the equivalent ratio 
     There is no proper comparison with the cited prior art showing any unexpected results over the prior art polyurethane gels stemming from the use of pentamethylene diisocyanate isocyanurates in place of the hexamethylene diisocyanate isocyanurates of the above cited prior art.  This argument is therefore not supported with probative evidence.  
     The applicant argues “Furthermore, pentamethylene diisocyanate and a derivative thereof are not easily crystallized compared with hexamethylenediisocyanate and a derivative thereof, and therefore excellent appearance (transparency) can be achieved."  Carlson, column 9, lines 27-30 describes the Desmodur N 3600 as being low viscosity.  Carlson, column 9, lines 18-21 describes Desmodur N 3300 as being liquid at room temperature.  This implies little to no crystallinity at room temperature.  The argument regarding crystallinity of the hexamethylene diisocyanate are not commensurate in scope with the prior art hexamethylene diisocyanate isocyanurates.  The rejection is not based on hexamethylene diisocyanate per se.  This argument does not address the cited prior art.



     The applicant argues “The Office action further points out that although the properties of the polyurethane gels are affected by such particulars as properties, temperature, humidity, and viscosity of the polyols, the content of isocyanurate rings, an isocyanurate catalyst, etc., claim 1 does not recite such limitations.
In this respect, the object of the present application is to provide a polyurethane gel having both improved handleability and improved mechanical properties and heat resistance by including a gel layer produced by allowing at least aliphatic polyisocyanate (an isocyanurate derivative of pentamethylene diisocyanate) having a predetermined average functionality to react with polyol having a predetermined average functionality, and a coat layer produced by allowing at least aliphatic diisocyanate and/or alicyclic diisocyanate to react with a bifunctional active hydrogen compound. Then, the above effects are clarified by comparison between Examples and Comparative Examples of the specification of the present application as originally filed.”  The 

     The applicant argues “Also, as mentioned above, it is clear from the specification of the present application that the use of an isocyanurate derivative of pentamethylene diisocyanate has more excellent appearance and texture than the use of an isocyanurate derivative of hexamethylenediisocyanate. As described in foregoing, the object of the present application is clearly described in the specification of the present application as originally filed irrespective of the above particulars acknowledged by the Office action (properties, temperature, humidity, and viscosity of the polyols, the content of isocyanurate rings, an isocyanurate catalyst, etc.)
In other words, the limitations of the above particulars are not relevant to the object of the present invention shown above and therefore, the Office action's acknowledgement unduly restricts the scope of claim 1 and is unreasonable.”  The office action does not restrict the claims.  It notes the breadth of the claims relative to the applicant’s showing (MPEP 716.02(d)).  The examiner’s remarks noted by the applicant’s arguments clearly show that the argued examples are not commensurate in scope with the instant claims.  This is not a restriction of claim scope.  

     The applicant argues “Nevertheless, the Office action contends that the specification of the present application does not disclose advantageous effects obtained by the use of “an isocyanurate derivative of pentamethylene diisocyanate” in place of “1,6-hexamethylene diisocyanate". The Office action reasoned that conditions such as isocyanate group concentration are not specified in claim 1.
In this response, claims 1 and 9 have been amended to recite “an isocyanate group concentration of the aliphatic polyisocyanate having an average functionality of more than
2.0 is 20.0mass% or more and 30.0mass% or less." Support to such claim features exists in the subject specification, for example, at paragraph [0056].”  Again, the argued examples differ by more than a substitution of the prior art hexamethylene diisocyanate isocyanurate with the pentamethylene diisocyanate isocyanurate having the same number of isocyanurate rings, the same isocyanate functionality, and the same monomeric diisocyanate content.  The examples have different NCO functionalities which gives different crosslinking and different crosslinking density which materially affects the properties.  It is not seen that the exemplified and argued properties are achieved for all polyols encompassed by the instant claims and the cited prior art.  The polyol identity is expected to materially affect the argued properties necessarily.
     
  The instant claims do not recite sufficient limitations, including identities of the polyols, reaction conditions, including temperature and humidity, noting that water reacts with NCO, and other particulars which materially affect the properties of the polyurethane gels obtained.  These 

     The applicant argues “In view of the foregoing, the cited art fails to teach or suggest all the features of claims 1 and 9. Since claims 2, 5-8, directly or indirectly, depend on claim 1, the cited art cannot render the subject claims obvious. Withdrawal of the rejections is therefore respectfully requested.”  For the reasons stated above, the limitations of claims 1 and 9 are met by the prior art.  For the reasons stated above, the rejection of claims 2 and 5-8 is also maintained.


       In their response of 7/20/20:

       The applicant argues that Stender does not disclose the instantly claimed polytetramethylene ether glycol.  As noted above, Stender, paragraph [0140] discloses polytetrahydrofuran initiated with water which is polytetramethylene ether glycol.
     The applicant argues that the instant specification, Examples 3 and 14 establish unexpected results over the cited prior art.  The examples are not commensurate in scope with the instant claims and do not compare the full scope of the instantly claimed inventions to the inventions of Stender.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  The compared results use polyols with different numbers of OH groups.  This materially affects the properties.  The compared results use particularly polyol molecular weights and particular polyisocyanates to which the instant claims are not limited.  It cannot be 


     There is no showing of any unexpected result stemming from the use of the pentamethylene diisocyanate isocyanurate homolog of the 1,6-hexamethylene diisocyanate isocyanurate of Stender in place of the 1,6-hexamethylene diisocyanate isocyanurate of Stender of the polyurethane gels formed by Stender as discussed in the above rejection and in the entirety of Stender which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art, particularly the portions of Stender discussed in the above rejection.

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art.  The above rejections are therefore maintained as modified above.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762